Case 2:18-cv-10110-CJC-RAO Document 59 Filed 02/14/19 Page 1 of 7 Page ID #:331



 1 Dale M. Cendali (admitted pro hac vice)
   dale.cendali@kirkland.com
 2 Joshua L. Simmons (admitted pro hac vice)
   joshua.simmons@kirkland.com
 3 Shanti Sadtler Conway (admitted pro hac vice)
   shanti.conway@kirkland.com
 4 Megan L. McKeown (admitted pro hac vice)
   megan.mckeown@kirkland.com
 5 KIRKLAND & ELLIS LLP
   601 Lexington Avenue
 6 New York, New York 10022
   Telephone: (212) 446-4800
 7 Facsimile: (212) 446-4900
 8 Sharre Lotfollahi (S.B.N. 258913)
   sharre.lotfollahi@kirkland.com
 9 KIRKLAND & ELLIS LLP
   333 South Hope Street
10 Los Angeles, CA 90071
   Telephone: (213) 680-8400
11 Facsimile: (213) 680-8500
12 Attorneys for Defendant Epic Games, Inc.
13
14
                           UNITED STATES DISTRICT COURT
15
                         CENTRAL DISTRICT OF CALIFORNIA
16
                                  WESTERN DIVISION
17
      TERRENCE FERGUSON,                  )    CASE NO. 2:18-cv-10110-CJC(RAOx)
18                                        )
                  Plaintiff,              )    The Honorable Cormac J. Carney
19                                        )
            v.                            )    SUPPLEMENTAL DECLARATION
20                                        )    OF DALE M. CENDALI, ESQ. IN
      EPIC GAMES, INC., and DOES 1        )    SUPPORT OF DEFENDANT’S
21    THROUGH 10,                         )    MOTION TO DISMISS, SPECIAL
                                          )    MOTION TO STRIKE (ANTI-
22                Defendants.             )    SLAPP), AND REQUEST FOR
                                          )    JUDICIAL NOTICE
23                                        )
                                          )    Complaint Filed: February 8, 2019
24                                        )
                                          )    Hearing Date: March 11, 2019
25                                        )    Time:         1:30 p.m.
                                          )    Courtroom:    7C, 350 W. 1st St.
26                                        )
                                          )
27
28   SUPPLEMENTAL DECLARATION OF            CASE NO. 2:18-CV-10110-CJC(RAOX)
     DALE M. CENDALI, ESQ. ISO
     DEFENDANT’S MOTION TO DISMISS,
     SPECIAL MOTION TO STRIKE (ANTI-SLAPP),
     AND REQUEST FOR JUDICIAL NOTICE
Case 2:18-cv-10110-CJC-RAO Document 59 Filed 02/14/19 Page 2 of 7 Page ID #:332



 1   I, Dale M. Cendali, Esq., declare as follows:
 2         1.     I am a partner at the law firm of Kirkland & Ellis LLP, counsel of record
 3   for Epic Games, Inc. (“Epic Games”). I am licensed to practice law in the State of
 4   New York and am admitted pro hac vice to practice before this Court. I submit this
 5   supplemental declaration in support of Epic Games’ motion to dismiss, special motion
 6   to strike (anti-SLAPP), and request for judicial notice, filed on February 11, 2019
 7   (Dkt Nos. 50, 52) to bring to the Court’s attention information material to its motion
 8   that Epic Games just learned late yesterday afternoon. In particular, Epic Games has
 9   learned that the Copyright Office has twice rejected Plaintiff’s applications to register
10   the “Milly Rock” dance at issue in this case.
11         2.     Plaintiff’s original Complaint was filed on December 5, 2018. Dkt. No.
12   1. The original Complaint alleged that Plaintiff was “in the process of registering the
13   Milly Rock dance with the United States Copyright Office” and that on December 4,
14   2018, Plaintiff “submitted an application for copyright registration of the Milly Rock
15   dance and assigned Copyright Office case number 1-7192939861.” The Complaint,
16   however, did not attach a copy of the copyright application, nor the deposit copy
17   depicting the work that Plaintiff submitted to the Copyright Office as its specimen.
18         3.     On December 19, 2018, pursuant to Copyright Office rules and
19   regulations (37 C.F.R. § 201.2(d)(2)(ii)), Epic Games submitted a Litigation
20   Statement Form LS requesting a copy of the copyright application, the deposit, and
21   any correspondence with the Copyright Office regarding the pending application.
22         4.     As Epic Games had not yet received any information from the Copyright
23   Office, on January 17, 2019, my partner, Joshua Simmons, e-mailed counsel for
24   Plaintiff requesting those items directly from Plaintiff. A true and correct copy of that
25   e-mail is attached hereto as Exhibit F.
26         5.     On January 18, 2019, the Copyright Office provided Epic Games with a
27
     SUPPLEMENTAL DECLARATION OF            CASE NO. 2:18-CV-10110-CJC(RAOX)
28   DALE M. CENDALI, ESQ. ISO
     DEFENDANT’S MOTION TO DISMISS,
     SPECIAL MOTION TO STRIKE (ANTI-SLAPP),
     AND REQUEST FOR JUDICIAL NOTICE
                                        1
Case 2:18-cv-10110-CJC-RAO Document 59 Filed 02/14/19 Page 3 of 7 Page ID #:333



 1   copy of Plaintiff’s copyright application form—previously submitted to the Court as
 2   Exhibit A to the Declaration of Dale M. Cendali Esq., dated February 11, 2019 (Dkt.
 3   No. 53-01)—but at that time did not provide a copy of the correspondence regarding
 4   Plaintiff’s application or the deposit copy.
 5         6.     On January 20, 2019, counsel for Plaintiff responded to my partner’s
 6   January 17, 2019 e-mail by providing Plaintiff’s deposit copy for the “Milly Rock
 7   Dance” but not the application nor any Copyright Office correspondence. A true and
 8   correct copy of that e-mail is attached hereto as Exhibit G.
 9         7.     On January 25, 2019, the parties met and conferred pursuant to Local
10   Rule 7-3 regarding the grounds on which Epic Games would move to dismiss.
11   Counsel for Epic Games informed Counsel for Plaintiff that one of the grounds upon
12   which it intended to move to dismiss was that the alleged dance movement was not
13   protectable by Copyright, specifically citing the Copyright Office Compendium to that
14   effect. Counsel for Plaintiff did not mention the status of Plaintiff’s copyright
15   application nor any Copyright Office correspondence that Plaintiff had received.
16         8.     On February 8, 2019, Plaintiff filed his Second Amended Complaint,
17   again asserting infringement of the “Milly Rock Dance” (1-7192939861), which
18   Plaintiff again alleged was “in the process of registering . . . with the United States
19   Copyright Office.” No mention was made of any correspondence with the Copyright
20   Office.
21         9.     In the late afternoon of February 13, 2019, Epic Games received from the
22   Copyright Office a copy of the E-File Correspondence regarding the “Milly Rock
23   Dance” (1-7192939861), pursuant to its December 19, 2018 request noted above. A
24
25
26
27
     SUPPLEMENTAL DECLARATION OF            CASE NO. 2:18-CV-10110-CJC(RAOX)
28   DALE M. CENDALI, ESQ. ISO
     DEFENDANT’S MOTION TO DISMISS,
     SPECIAL MOTION TO STRIKE (ANTI-SLAPP),
     AND REQUEST FOR JUDICIAL NOTICE
                                         2
Case 2:18-cv-10110-CJC-RAO Document 59 Filed 02/14/19 Page 4 of 7 Page ID #:334



 1   true and correct copy of the correspondence is attached hereto as Exhibit H.1
 2          10.   The correspondence we received from the Copyright Office yesterday
 3   afternoon discloses, among other things, that also on December 19, 2018, the
 4   Copyright Office rejected Plaintiff’s application for the “Milly Rock Dance” (1-
 5   7192939861) asserted in the Complaint. The Copyright Office stated:
 6
 7          [O]n October 10, 2018 under service request number 1-6882249391, the
 8          Office received a related choreographic claim by the same author and
 9          claimant named on the application for Milly Rock Dance for a work
10          entitled 2 Milly Rock. Expedited handling was requested for 2 Milly
11          Rock on the basis of prospective litigation. The deposit submitted with
12          the October 10th application consists of a short video of approximately
13          two dozen children imitating a simple routine or social dance move being
14          demonstrated by three people at the front of the room. Notably, the video
15          appears to be a demonstration of a particular social dance move,
16          popularly known as the Milly Rock. See Compendium (Third) § 309.2
17          (noting that the Office may take administrative notice of facts or matters
18          known to the Office or the general public).
19
20          The Office expeditiously refused registration for 2 Milly Rock in a letter
21          dated October 16, 2018. The refusal letter explained that the work did
22          not constitute a choreographic work, but rather represented a simple
23          dance routine. As the the legislative history of the 1976 Act states,
24
25   1
         To the extent judicial notice is required, Epic Games respectfully seeks to
26       supplement its prior Request for Judicial Notice (Dkt. No. 52) to include this
         Copyright Office correspondence.
27
     SUPPLEMENTAL DECLARATION OF            CASE NO. 2:18-CV-10110-CJC(RAOX)
28   DALE M. CENDALI, ESQ. ISO
     DEFENDANT’S MOTION TO DISMISS,
     SPECIAL MOTION TO STRIKE (ANTI-SLAPP),
     AND REQUEST FOR JUDICIAL NOTICE
                                         3
Case 2:18-cv-10110-CJC-RAO Document 59 Filed 02/14/19 Page 5 of 7 Page ID #:335



 1         choreography does not include social dance steps or simple routines.
 2         H.R. REP. NO. 94-1476, at 53-54 (1976).
 3
 4         The current application for Milly Rock Dance, submitted on December 4,
 5         2018 under service request number 1-7192939861, was sent with a
 6         different deposit: a video of an individual on top of the roof of a parked
 7         car performing simple dance movements in an improvisational manner,
 8         including the 2 Milly Rock dance that had previously been refused by the
 9         Office on October 16, 2018. The Office also takes notice that, unlike the
10         October 10th application, for which you requested “special handling” due
11         to prospective litigation, you did not request special handling for the
12         December 4th submission, which was filed the day before an
13         infringement suit was initiated. While the video submitted for
14         registration with the December 4th application is different and longer
15         than the video submitted with the October 10th application, the Office
16         finds that this longer routine of improvisational dance movements does
17         not constitute a work of choreography. The movements represented in
18         the video deposited for Milly Rock Dance depict a simple routine made
19         up of social dance steps and do not represent an integrated, coherent and
20         expressive compositional whole and is thus not eligible for copyright
21         registration.
22
23         11.   As Epic Games did not have the correspondence with the Copyright
24   Office, including its rejection of the “Milly Rock Dance” (1-7192939861), at the time
25   that it filed its motion to dismiss on Monday, February 11, Epic Games is respectfully
26
27
     SUPPLEMENTAL DECLARATION OF            CASE NO. 2:18-CV-10110-CJC(RAOX)
28   DALE M. CENDALI, ESQ. ISO
     DEFENDANT’S MOTION TO DISMISS,
     SPECIAL MOTION TO STRIKE (ANTI-SLAPP),
     AND REQUEST FOR JUDICIAL NOTICE
                                         4
Case 2:18-cv-10110-CJC-RAO Document 59 Filed 02/14/19 Page 6 of 7 Page ID #:336
Case 2:18-cv-10110-CJC-RAO Document 59 Filed 02/14/19 Page 7 of 7 Page ID #:337



 1                              CERTIFICATE OF SERVICE
 2         I hereby certify that I have electronically filed the foregoing
 3   SUPPLEMENTAL DECLARATION OF DALE M. CENDALI, ESQ. IN
 4   SUPPORT OF DEFENDANT’S MOTION TO DISMISS AND SPECIAL
 5   MOTION TO STRIKE (ANTI-SLAPP) AND REQUEST FOR JUDICIAL
 6   NOTICE and exhibits attached thereto with the Clerk of the Court using the CM/
 7   ECF system, which will automatically send a notice of electronic filing to all persons
 8   registered for ECF.
 9                                              /s/ Dale M. Cendali
                                                    Dale M. Cendali
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     CERTIFICATE OF SERVICE                        CASE NO. 2:18-CV-10110-CJC(RAOX)
